Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-12 are now withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/18/2021. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing independent claim 1 recites mathematical concepts Step 2A, Prong 1 according to the limitations:
“an encoding unit configured to perform LDPC coding on a basis of a parity check matrix of an LDPC code with a code length N of 17280 bits and a coding rate r of 5/16”, 
wherein the parity check matrix includes:
“an A matrix of Ml rows and K columns expressed by a predetermined value Ml and an information length K = N x r of the LDPC code, the A matrix being an upper left matrix of the parity check matrix”,
“a B matrix of Ml rows and Ml columns, the B matrix having a step structure adjacent to right of the A matrix”,
Z matrix of Ml rows and N - K - Ml columns, the Z matrix being a zero matrix adjacent to right of the B matrix”,
“a C matrix of N - K - Ml rows and K + Ml columns, the C matrix being adjacent to below the A matrix and the B matrix”, and
“a D matrix of N - K - Ml rows and N - K - Ml columns, the D matrix being an identity matrix adjacent to right of the C matrix”,
the predetermined value Ml is 720,
the A matrix and the C matrix are represented by a parity check matrix initial value table, and
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and is
301…11498”.  These limitations are relate as a mathematical relationship or formula, and direct to abstract idea without significantly more. 
This judicial exception is not integrated into a practical application udder Step 2A, Prong 2 because the additional limitations of the claim is related to the parity check matrix and is further defining the abstract idea that is a mathematical relationship or formula.  Additional information of the parity check matrix does not integrate the abstract idea into a practical application rather it is an extension of the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim as recites above is abstract and fails to recite any additional elements that would add meaningful limits to the abstract idea that would amount to significantly more than the abstract idea.  Therefore, claim 1 is rejected under 35 USC 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.



Independent claims 3-4 are also similar to claim 1 except for the limitation of “a decoding unit configured to decode an LDPC code with a code length N of 17280 bits and a coding rate r of 5/16…”, therefore, these claims are also rejected under 35 U.S.C. 101 and are not patent eligible.

			References Cited by Examiner
2020/0344002 (Yamamoto et al), disclose a transmission device, a transmission method, a reception device, and a reception method for securing good communication 
quality in data transmission using an LDPC code. 
	The LDPC coding is performed on the basis of the parity check matrix of the 
LDPC code with the code length N of 17280 bits and the coding rate r of 2/16, 3/16, or 4/16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571)272-3818.  The examiner can normally be reached on Monday-Friday from 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111